FILED
                             NOT FOR PUBLICATION                            MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NAKIA PETTUS,                                    No. 10-17676

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00741-CRB

  v.
                                                 MEMORANDUM *
U.S. BUREAU OF PRISONS and D.
SMITH, Warden,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Charles R. Breyer, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Federal prisoner Nakia Pettus appeals pro se from the district court’s

dismissal and summary judgment in his action under Bivens v. Six Unknown

Federal Narcotics Agents, 403 U.S. 288 (1971). We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.§ 1915A(a),

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and the grant of summary

judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly dismissed Pettus’s access-to-courts claim against

all defendants because Pettus failed to allege an actual injury. See Lewis v. Casey,

518 U.S. 343, 348-49 (1996) (requiring actual prejudice to contemplated or

existing litigation, such as inability to meet a filing deadline or to present a claim).

      The district court properly granted summary judgment on Pettus’s deliberate

indifference claims against defendant Smith because Pettus failed to raise a

genuine dispute of material fact that defendant participated in, directed, or failed to

prevent a serious risk of harm to Pettus’s personal safety or mental health. See

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“officials may not be held liable for

the unconstitutional conduct of their subordinate under a theory of respondeat

superior”); cf. Hedrick v. Hunter, 466 F.3d 676, 689 (9th Cir. 2006) (supervisor is

liable under 42 U.S.C. § 1983 for the constitutional violations of subordinates if

the supervisor participated in, directed, or failed to prevent them).

      Pettus’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     10-17676